 1 MELINDA L. HAAG (SBN 132612)
   mhaag@orrick.com
 2 JAMES N. KRAMER (SBN 154709)
   jkramer@orrick.com
 3 ALEXANDER K. TALARIDES (SBN 268068)
   atalarides@orrick.com
 4 ORRICK, HERRINGTON & SUTCLIFFE LLP
   The Orrick Building
 5 405 Howard Street
   San Francisco, CA 94105-2669
 6 Telephone:     (415) 773-5700
   Facsimile:     (415) 773-5759
 7
   Attorneys for Nominal Defendant Apple Inc.
 8
   [Additional Counsel on Signature Pages]
 9

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION
13
   IN RE APPLE INC. STOCKHOLDER                 )   Lead Case No. 4:19-cv-05153-YGR
14 DERIVATIVE LITIGATION                        )
                                                )   (Consolidated with Cases No. 4:19-cv-05863-
15 ______________________________________       )   YGR, 4:19-cv-05881-YGR, and 4:19-cv-08246-
                                                )   YGR)
16 This Document Relates To:                    )   ORDER GRANTING
                                                )   STIPULATION AND [PROPOSED]
17      ALL ACTIONS.                            )   ORDER TO CONTINUE STAY OF
                                                )   ACTION
18                                              )
                                                )   Judge: Yvonne Gonzalez Rogers
19                                              )   Date Action Filed: August 19, 2019
                                                )
20                                              )
                                                )
21                                              )
                                                )
22

23

24

25

26

27

28

                       STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1          Plaintiffs Terrence Zehrer, Andrew Fine, Tammy Federman SEP/IRA, and the Rosenfeld Family

 2 Foundation (collectively “Plaintiffs”), and nominal defendant Apple Inc. (“Apple”), by and through their

 3 undersigned counsel, stipulate as follows:

 4          WHEREAS the complaints filed in this consolidated stockholder derivative action (the “Derivative

 5 Action”) allege, inter alia, breaches of fiduciary duty by certain officers and directors of Apple

 6 (collectively with Apple, the “Defendants”);

 7          WHEREAS Plaintiffs maintain that this action has merit independent of and is not dependent on

 8 the ultimate outcome of the putative federal securities class action pending in this Court captioned, In re
 9 Apple Inc. Securities Litigation, Case No. 4:19-cv-02033-YGR (the “Federal Securities Action”);

10          WHEREAS the parties nonetheless agree that a decision on the pending motion to dismiss the

11 Revised Consolidated Class Action Complaint in the Federal Securities Action could have important

12 implications for the efficient prosecution of the Derivative Action; and

13          WHEREAS the Court has previously entered orders, pursuant to stipulations submitted by the

14 parties, temporarily staying the Derivative Action pending further developments in the Federal Securities

15 Action (see, e.g., Dkt. No. 20); and

16          WHEREAS the most recently ordered stay expired on July 17, 2020 (45 days following the Court’s

17 entry of its decision on the motion to dismiss the Consolidated and Amended Class Action Complaint in

18 the Federal Securities Action);

19          WHEREAS the parties agree that it would serve the interests of judicial economy and conserve

20 party resources to continue the current stay of proceedings and stay the Derivative Action until a date 60

21 days after the Court issues a written decision on the pending motion to dismiss the Revised Consolidated

22 Class Action Complaint in the Federal Securities Action;

23          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties, through their

24 respective counsel of record, as follows:

25          1.      Except as specifically set forth herein, all proceedings in the Derivative Action, including

26 any obligation to respond to any complaint, are hereby stayed until a date 60 days after the Court issues a

27 written decision on the pending motion to dismiss the Revised Consolidated Class Action Complaint in the

28 Federal Securities Action.
                                                        -1-
                            STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1          2.      During the pendency of the stay of proceedings, Apple shall advise Plaintiffs of any

 2 mediation with the plaintiff(s) in the Federal Securities Action and endeavor in good faith to include

 3 Plaintiffs in any such mediation. In the event that Plaintiffs are not able to participate, then Apple will

 4 endeavor in good faith to arrange a separate mediation with Plaintiffs in regard to the derivative claims on

 5 a date close to the mediation in the Federal Securities Action. If Apple engages in mediation or other

 6 formal settlement negotiations regarding the same facts as those alleged in the Derivative Action with any

 7 Company shareholder during the pendency of the stay of proceedings, Apple agrees to endeavor in good

 8 faith to include Plaintiffs in any such mediation or other formal settlement negotiations.
 9          3.      The composition of Apple's Board of Directors that will be considered in connection with

10 determining whether Plaintiffs’ complaint, amended or otherwise, has adequately pled that a pre-litigation

11 demand on the Company’s Board of Directors would have been futile shall be the composition of the

12 Board of Directors as of August 19, 2019, the date the earliest of the actions consolidated into this

13 Derivative Action was initiated.

14          4.      Plaintiffs may file a consolidated complaint during the pendency of the stay of proceedings.

15   The filing of a consolidated complaint shall not affect the pendency of the stay of proceedings.

16 Defendants shall not be required to move, answer, plead, or otherwise respond to any consolidated

17 complaint during the pendency of the stay of proceedings.

18          5.      This stay shall not preclude Plaintiffs from pursuing, during the course of the stay, any

19 rights Plaintiffs may have individually or collectively to inspect the Company’s books and records

20 pursuant to California Corporations Code section 1601 (“Section 1601”), nor shall it impact Apple’s rights

21 or defenses in response to any demand pursuant to Section 1601.

22          6.      Any party may lift the stay by providing thirty (30) days’ written notice to all counsel of

23 record via e-mail that they no longer consent to the voluntary stay of this Derivative Action.

24          7.      Within forty-five (45) days of the expiration or lifting of the stay pursuant to paragraphs 1

25 or 6 hereof, the parties will meet and confer to agree upon a schedule for proceedings in the Derivative

26 Action and file a stipulation regarding the same with the Court. In connection with that stipulation, the

27 parties will also meet and confer regarding measures for efficiently coordinating: (1) any mediation as

28 may be conducted in the Federal Securities Action; and (2) any discovery as may be conducted in the
                                                   -2-
                            STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1 Federal Securities Action.

 2         8.     By entering into this stipulation, the parties do not waive any rights or defenses not

 3 specifically addressed herein.

 4         IT IS SO STIPULATED.

 5

 6 Dated: August 11, 2020                ROBBINS LLP
                                         BRIAN J. ROBBINS
 7                                       CRAIG W. SMITH
                                         STEVEN R. WEDEKING
 8
 9                                                         /s/ Steven R. Wedeking
                                                          STEVEN R. WEDEKING
10
                                         5040 Shoreham Place
11                                       San Diego, CA 92122
                                         Telephone: (619) 525-3990
12                                       Facsimile (619) 525-3991
                                         E-mail: brobbins@robbinsllp.com
13                                               csmith@robbinsllp.com
                                                 swedeking@robbinsllp.com
14

15                                       WEISSLAW LLP
                                         DAVID C. KATZ (admitted pro hac vice)
16                                       MARK D. SMILOW (pro hac to be filed)
                                         JOSHUA RUBIN (pro hac to be filed)
17                                       1500 Broadway, 16th Floor
                                         New York, NY 10036
18                                       E-Mail: dkatz@weisslawllp.com
                                                 msmilow@weisslawllp.com
19                                               jrubin@weisslawllp.com
20                                       WEISSLAW LLP
                                         Joel E. Elkins
21                                       9107 Wilshire Blvd., Suite 450
                                         Beverly Hills, CA 90210
22                                       Telephone: (310) 208-2800
                                         Facsimile (310) 209-2348
23                                       E-mail: jelkins@weisslawllp.com
24                                       Co-Lead Counsel for Plaintiffs
25

26

27

28
                                                    -3-
                          STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1 Dated: August 11, 2020                  ORRICK HERRINGTON AND SUTCLIFFE LLP
                                           MELINDA L. HAAG
 2                                         JAMES N. KRAMER
                                           ALEXANDER K. TALARIDES
 3

 4                                                       /s/ Alexander K. Talarides
                                                        ALEXANDER K. TALARIDES
 5
                                           The Orrick Building
 6                                         405 Howard Street
                                           San Francisco, CA 94105
 7                                         Telephone: (415) 773-5700
                                           E-mail: mhaag@orrick.com
 8                                                 jkramer@orrick.com
                                                   atalarides@orrick.com
 9
                                           Counsel for Nominal Defendant Apple Inc.
10

11

12

13         I, Alexander K. Talarides, am the ECF User whose ID and password are being used to file this
14 Stipulation and [Proposed] Order to Continue Stay of Action. In compliance with Civil L.R. 5-1(i), I

15 hereby attest that concurrence in the filing of this document has been obtained from each of the other

16 signatories.

17
                                                                  /s/ Alexander K. Talarides
18
                                                                ALEXANDER K. TALARIDES
19

20

21

22                                                   ***

23         PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25

26   DATED:       August 18, 2020
                                                HONORABLE YVONNE GONZALEZ ROGERS
27                                                 UNITED STATES DISTRICT JUDGE
28
                                                     -4-
                          STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
